June 19, 2019


                                                                 Supreme Court

                                                                 No. 2018-151-C.A.
                                                                 (P2/16-926A)


                    State                     :

                     v.                       :

                Joel Najera.                  :




                NOTICE: This opinion is subject to formal revision before
                publication in the Rhode Island Reporter. Readers are requested to
                notify the Opinion Analyst, Supreme Court of Rhode Island,
                250 Benefit Street, Providence, Rhode Island 02903, at (401) 222-
                3258 of any typographical or other formal errors in order that
                corrections may be made before the opinion is published.
                                                                  Supreme Court

                                                                  No. 2018-151-C.A.
                                                                  (P2/16-926A)


                   State                      :

                     v.                       :

                Joel Najera.                  :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Goldberg, for the Court. This case came before the Supreme Court on May 8,

2019, on appeal by the defendant, Joel Najera (defendant), from a judgment of conviction

entered in the Providence County Superior Court following a jury trial. Before this Court, the

defendant argues that the trial justice erred in denying his motion for a new trial because the

jury’s verdict was against the weight of the evidence.1 The parties were directed to appear and

show cause why the issues raised in this appeal should not be summarily decided. After hearing

the arguments of counsel and examining the memoranda filed by the parties, we are of the

opinion that cause has not been shown, and we proceed to decide the appeal at this time. For the

reasons set forth in this opinion, we affirm the judgment of the Superior Court.

                                        Facts and Travel

       On March 23, 2016, defendant was charged by way of criminal information with one

count of assault with a dangerous weapon, to wit, a machete, in violation of G.L. 1956 § 11-5-2

(count 1), and one count of malicious injury to property, to wit, a car window and basement

1
  Before the Superior Court justice, defendant’s motion for a new trial was based on two
grounds: (1) newly discovered evidence, and (2) the verdict was against the weight of the
evidence. On appeal, defendant challenges only the part of the decision in which the trial justice
found that the verdict was not against the weight of the evidence.
                                               -1-
window, in violation of G.L. 1956 § 11-44-1 (count 2). A five-day jury trial commenced on

October 30, 2017, in Providence County Superior Court. Several witnesses, including defendant,

presented conflicting versions of events in this case, which occurred during the early hours of

Christmas Day 2015. We proceed to summarize the pertinent testimony of the witnesses in the

case.

        The complaining witness, Luis Portillo (Portillo), testified that, on December 25, 2015,

he was listening to music and having drinks with a group of friends in the basement apartment of

a building located at 164 Regent Avenue in Providence, Rhode Island. Portillo testified that

defendant knocked on the basement door and asked the group to turn down the music because

“he had children upstairs”; defendant also indicated that if the volume was not lowered, “he was

going to call the police.” Portillo testified that defendant looked “bothered” when he was

speaking to the group and that “[h]is eyes, they were angry, and he talked really upset.” After

the group turned the music off, defendant then asked Portillo to move his car because it was

parked in defendant’s designated parking space; the two walked to the parking lot together.

        As Portillo was getting into his car, he noticed in the driver’s side mirror that defendant

was approaching him with a “bladed weapon” in his hand; Portillo subsequently described the

bladed weapon as a machete. The defendant swung the machete at Portillo, who ducked and

tried to back away. The defendant swung the machete a second time, slicing the left side of

Portillo’s face from his left eye to his left nostril. As Portillo retreated to the basement of the

apartment building, Rafael Sanchez, Sr. (Sanchez), another tenant of 164 Regent Avenue,

walked into the parking lot, approached defendant, and told him to “calm down.”

        While Portillo was cleaning his wound in the basement apartment, his friend, Steven

Figueroa, called 911 and told the dispatcher that there was a “guy with a machete.” The

dispatcher notified the Providence Police Department that a “male with the machete hit another
                                               -2-
man in the face with the machete.”2 As they waited inside the house for the police officers to

arrive, Portillo testified, he heard defendant breaking his car windows and the basement windows

and heard defendant yell, “Come out. Come out because I’m going to kill you.” Once the police

arrived and Portillo came outside, he noticed that his rear car window and his right rear

passenger window had been shattered. An officer asked Portillo who had assaulted him, and

Portillo told the officer that it was defendant. The police detained defendant, and Portillo was

subsequently taken to the hospital.

          At trial, Sanchez also testified for the prosecution. He recalled that, when his girlfriend

dropped him off at 164 Regent Avenue on December 25, 2015, Portillo’s car was parked in

defendant’s designated parking space. When Sanchez went to tell the group in the basement that

they needed to move Portillo’s car, he “realized that [Portillo] was already going to move the

car.” He returned to the parking lot and witnessed defendant take a machete from the trunk of

his vehicle and hit Portillo in the face; Sanchez yelled, “Don’t do it,” to no avail. Sanchez

proceeded to grab Portillo, brought him inside the house “so that he wouldn’t have more

trouble,” and detained the group of friends in the basement so “they couldn’t go out because that

was just going to make more problems[.]” Sanchez testified that he also heard defendant smash

the car windows and the basement windows and heckle the group in the basement. Sanchez also

went outside and spoke to the officers when they arrived.3 Sanchez testified that, during their

investigation, the officers looked around the parking lot and inside defendant’s vehicle, but they

did not find the machete.




2
    The 911 tape was played for the jury.
3
   Because Sanchez does not speak English, the statement that he made to the police was
translated by his son’s friend.
                                          -3-
       Maria Chevez (Chevez), Sanchez’s girlfriend, next testified that, at approximately

12 a.m. on December 25, 2015, she dropped Sanchez off at 164 Regent Avenue and proceeded to

drop another friend at his home about five minutes away. When she returned to 164 Regent

Avenue, she parked her car at the entrance of the driveway because her parking space was

blocked by defendant’s vehicle. Chevez testified that, as she got out of her car, she approached

defendant, who had a machete in his hand and appeared “nervous.” When she asked him what

happened, defendant said, “Neighbor, I didn’t want to do it. I didn’t want to do it, Neighbor.”

Chevez testified that she did not say anything else to defendant, but that, as she ran up the

driveway, she noticed that the windows of a car were broken and that defendant’s sister was

exiting the apartment building and appeared to be “scared.” As Chevez entered the building, she

began to hear sirens and watched defendant throw the machete in the trunk of his vehicle.

Chevez then saw Sanchez coming out of the basement while “trying to keep the kids who were

inside from going outside.” She testified that when she spotted a bloodied Portillo with Sanchez,

she went into the apartment building for a wet towel to help clean him. When Chevez went back

outside, the police had arrived and defendant was inside a police cruiser. She also testified that

she observed the officers searching the outside area for the machete, including defendant’s

vehicle.

       Patrolman Kyle Richards (Officer Richards) of the Providence Police Department was on

duty on December 25, 2015, when he responded to a call at 164 Regent Avenue. Officer

Richards testified that when he arrived he encountered two males and a female in the driveway,

including Portillo. While Officer Richards and another Providence police officer were speaking

with Portillo, defendant came from behind the apartment building “yelling in Spanish” and “kind

of frantic.” After Portillo told the officers what occurred, Officer Richards immediately placed

defendant in custody; Officer Richards testified that defendant was not bleeding, nor did he
                                              -4-
appear to have any injuries. After defendant was placed in the police cruiser, the officers

searched the area surrounding the apartment building for the machete, but it was not located.

       After the state rested its case, defendant moved for a judgment of acquittal, which the

trial justice denied. The defense presented Stacy Rosario (Rosario), who also resided at 164

Regent Avenue on December 25, 2015. Rosario’s account of what happened markedly differed

from that of the state’s witnesses. She testified that defendant woke her by knocking on her

door, at approximately 1:30 a.m., to ask if her car was parked in his parking space, to which she

responded in the negative and told him that it was probably a person from downstairs because

they usually “take my parking” space. When defendant walked downstairs, Rosario testified, she

heard people arguing about defendant’s parking space.        She then went to a window that

overlooked the parking lot and observed defendant and “three or four boys” arguing with him.

She testified that one of the boys got closer and closer to defendant and eventually pushed him.

In response, defendant punched the boy in the face and the boy fell to the ground. The boy,

whose face was bleeding, stood up with the aid of his friends and went back to the basement.

       According to Rosario, she then went downstairs because, as someone who works in the

medical field, “that’s something that you do naturally[.]” As she made her way outside to the

parking lot, she encountered defendant’s sister; however, she did not see Sanchez, who, she

testified, was not outside when the boy was punched and did not accompany the boy to the

basement. She did, however, observe defendant break the windows of a car with his bare hands.

Rosario testified that she attempted to calm defendant. At this point, according to Rosario,

Sanchez appeared and she told him what happened. When asked whether she saw a machete in

defendant’s possession, she responded, “No, I didn’t.” She also confirmed that the officers

looked in the backyard at 164 Regent Avenue and opened the door to defendant’s vehicle, but

did not locate a weapon.
                                              -5-
          The defendant also called his sister, Jelen Najera, to testify.4 According to her testimony,

it was between 2 and 3 a.m. when defendant arrived home and there was a car in his parking

space. She recalled that he first went upstairs to see if it was a second-floor tenant’s car, then he

went to the basement to see if the car belonged to anyone down there. Although she could hear

arguing, Jelen testified, she could not discern what was being said. She then observed defendant

come upstairs from the basement and walk out to the parking lot, followed by three men.

          Jelen testified that, once everyone arrived in the parking lot, one of the men pushed

defendant “in the throat.” Jelen testified that, in response, defendant “slapped” the man, who fell

to the ground, “[a]nd that’s where he got cut.” The other men helped the injured man inside the

house; Jelen noticed that the man who fell was bleeding from his face. She also noticed that two

female neighbors from upstairs were standing in the parking lot as the police officers arrived.

Next, Jelen testified that defendant “was furious and broke the car windows * * * [w]ith a fist.”

She testified that she never saw defendant with a machete in his hands, but that she observed that

his hands were “bleeding all over” after he broke the car windows. Jelen recalled that the

officers took defendant into custody but failed to take any statements from Jelen or her female

neighbors.

          The defendant testified last and repeated much of Rosario and Jelen’s testimony.

According to defendant, at approximately 2 a.m. on December 25, 2015, he arrived at

164 Regent Avenue and discovered that an unknown car was parked in his parking space. The

defendant testified that he first went to the second floor of the apartment building and knocked

on his neighbor’s door to ask about the vehicle. His neighbor told him that he should go ask the

tenants who lived on the first floor or those who lived in the basement. The defendant testified

that he went to the basement because he heard some music; and, when he knocked on the

4
    For clarity, we refer to Jelen by her first name; we intend no disrespect by doing so.
                                                   -6-
basement door, defendant testified, he first asked the group in the basement to lower the music

because he was going to rest; he testified that the group of people “were bothered” by his request

and began arguing with him. The defendant testified that he told the group that “if they didn’t

calm down that I was going to call the police[,]” and then asked that the car be moved.

       The defendant testified that he went out to the parking lot to wait; after a couple of

minutes, three men came out and continued to argue with him. The defendant testified that one

of the men pushed him and, in response, he hit the man with his fist; the man “fell hard” to the

pavement. The defendant testified that his sister told him to “calm down[,]” and the two other

men picked up their friend, whose face was bleeding, and took him back to the basement. While

the group retreated to the basement, defendant stayed outside because he was “very angry” and

yelled at the group to “come outside.” When they did not exit the building, defendant testified,

he punched two car windows so hard that the windows broke. While defendant was breaking the

car windows, he testified, his sister and his two female neighbors were also outside standing

behind him in the parking lot.

       According to defendant, when the police arrived, one officer went inside the building,

while the other officer remained outside with him. A few minutes later, the first police officer

exited the apartment building with a group of people from the basement, who pointed to

defendant as the person causing the problem. The defendant testified that the police officers:

“grabbed me by my hands, they put my hands back, and they arrested me.” Contrary to Officer

Richards’ testimony, however, defendant testified that his “right hand was bleeding a lot.” He

also testified that the officers took the key to his vehicle and searched it “[f]or about five

minutes.” When asked by his counsel whether he attacked anyone with a machete that evening,

defendant replied in the negative and stated that he did not own a machete.



                                              -7-
       The jury returned a verdict of guilty on both counts, and on November 29, 2017,

defendant’s motion for a new trial was heard and denied. Thereafter, defendant was sentenced to

three years at the Adult Correctional Institutions, with one year to serve and two years

suspended, with probation, on count one; and one year suspended, with probation, on count two.

The defendant timely appealed.

                                       Standard of Review

       When this Court reviews a motion for a new trial, we accord “great weight to a trial

justice’s ruling” when that justice “articulated sufficient reasoning in support of the ruling.”

State v. Kizekai, 19 A.3d 583, 589 (R.I. 2011) (quoting State v. Guerra, 12 A.3d 759, 766 (R.I.

2011)). “As long as ‘the trial justice has complied with this procedure and articulated adequate

reasons for denying the motion, his or her decision will be given great weight and left

undisturbed unless the trial justice overlooked or misconceived material evidence or otherwise

was clearly wrong.’” State v. Phannavong, 21 A.3d 321, 325 (R.I. 2011) (quoting State v.

Peoples, 996 A.2d 660, 664 (R.I. 2010)).

                                             Analysis

       On appeal, defendant argues that the trial justice clearly erred when he denied

defendant’s motion for a new trial because, according to defendant, the verdict was against the

weight of the evidence. The defendant also contends that the trial justice erred by relying on his

own opinion about the nature of the injury defendant inflicted on Portillo and concluded that it

was consistent with a blade from a sharp instrument. The defendant argues that this observation

was beyond the knowledge of a layperson and not supported by medical evidence. Because we

deem this argument without merit, we summarily reject it.

       Rule 33 of the Superior Court Rules of Criminal Procedure provides, in pertinent part,

that “the court may grant a new trial to [a] defendant if required in the interest of justice.” When
                                               -8-
a trial justice considers whether a verdict is against the weight of the evidence, “the trial justice

[must] place ‘himself or herself in the role of a thirteenth juror and then exercise his or her

independent judgment as to the credibility of the witnesses and the weight of the evidence.’”

State v. Rainey, 175 A.3d 1169, 1189 (R.I. 2018) (brackets omitted) (quoting State v. Grantley,

149 A.3d 124, 131 (R.I. 2016)). “Specifically, ‘the trial justice must (1) consider the evidence in

light of the jury charge, (2) independently assess the credibility of the witnesses and the weight

of the evidence, and then (3) determine whether he or she would have reached a result different

from that reached by the jury.’” State v. Heredia, 10 A.3d 443, 446 (R.I. 2010) (quoting State v.

Texieira, 944 A.2d 132, 140 (R.I. 2008)). “If, after conducting this independent review, the trial

justice agrees with the jury’s verdict or if the evidence is such that reasonable minds could differ

as to the outcome, the motion for a new trial should be denied.” State v. Perkins, 966 A.2d 1257,

1260 (R.I. 2009) (quoting State v. Cerda, 957 A.2d 382, 385 (R.I. 2008)).                “Conversely,

however, if the trial justice finds that the state did not sustain its burden, then a new trial must be

ordered.” Peoples, 996 A.2d at 666.

       In the case at bar, we are of the opinion that the trial justice summarized in great detail

what he described as the credible evidence presented in this case. Specifically, in denying

defendant’s motion for a new trial, the trial justice independently assessed the credibility of each

witness. Beginning with Portillo, the trial justice noted that he found him “to be a credible

witness. * * * I believe that he truly related how this happened, how this assault occurred, and I

found his testimony as to how the assault occurred and the Defendant’s use of a machete to be

credible.” In addition, the trial justice found Sanchez and Chevez to be credible witnesses,

stating: “Both corroborate Mr. Portillo’s version of events, and I believe their testimony * * *

[i]n all essential respects was reasonably consistent.”



                                                 -9-
       Alternatively, turning to defendant’s credibility as a witness, the trial justice found

defendant and his witnesses to lack credibility. Specifically, the trial justice stated:

               “I don’t believe the defendant or his witnesses. I don’t believe the
               witnesses saw what occurred, frankly. I think they were both inside
               at the time of the assault, and if they came outside at all, it was
               during the aftermath following the assault.

               “Frankly, to accept the Defendant’s version of events, I would
               have to conclude that the use of the machete or of a machete, was a
               total fabrication concocted from the very outset by Portillo, by
               Steven Figueroa, who referred to it when he called 9-1-1, and then
               confirmed by witnesses, Rafael Sanchez and Maria Chevez. I
               don’t buy that, and neither did the Jury. Also, I feel supporting the
               Jury’s conclusion in this case that the injury to Mr. Portillo was
               consistent with being caused by a sharp object; for example, a
               blade, and it’s not consistent with having been suffered as a result
               or caused by a punch or by striking his side of his face on the
               ground.”

The trial justice also took issue with defendant’s claim that he shattered Portillo’s car windows

with his hands, because Officer Richards did not observe any injuries or blood on defendant’s

hands and it was “very unlikely that one could reap that kind of damage to a car’s windows with

his bare hands.” Finally, the trial justice decided that speculation as to what may have happened

to the machete did not change his conclusion that “this happened as Mr. Portillo described[.]”

The trial justice agreed with the jury’s conclusion that a machete was involved, thus supplying

the essential element of the use of a dangerous weapon for count one. He also concluded that

defendant was the aggressor, especially given defendant’s admission that he broke the windows

of Portillo’s car; accordingly, the trial justice denied defendant’s motion for a new trial.

       After a careful review of the trial testimony and of the decision denying the motion for a

new trial, we are satisfied that the trial justice “articulated adequate grounds for denying the

motion[.]” Grantley, 149 A.3d at 131 (quoting State v. Florez, 138 A.3d 789, 793 (R.I. 2016)).

Clearly, as summarized in this decision, the trial justice carefully reviewed the testimony and

                                                - 10 -
weighed the evidence before him. He specifically noted the shortcomings and inconsistencies of

certain witnesses, but he ultimately concluded, based on his own credibility determinations, that

the weight of the evidence supported guilty verdicts as to both counts. The trial justice passed

upon the credibility of Portillo, Sanchez, and Chevez, and found those witnesses to be quite

credible; at the same time, he found defendant and his witnesses to be lacking in credibility—

findings to which this Court accords great deference. See State v. Giard, 155 A.3d 1193, 1200

(R.I. 2017) (“It is noteworthy that we ‘accord deference to the credibility determinations of the

hearing justice,’ because ‘we do not have the same vantage point as him or her, and we are

unable to assess the witness’ demeanor, tone of voice, and body language.’”) (brackets and

internal citation omitted) (quoting first State v. Jensen, 40 A.3d 771, 778 (R.I. 2012), then State

v. Woods, 936 A.2d 195, 198 (R.I. 2007)).

       Accordingly, we are of the opinion that the trial justice credited the testimony of Portillo,

Sanchez, and Chevez, assessed it in light of the jury charge, and determined that he would have

reached the same conclusion as the jury, and therefore we will not disturb his denial of the

defendant’s motion for a new trial.

                                            Conclusion

       For the reasons stated herein, we affirm the judgment of the Superior Court. The record

may be remanded to the Superior Court.




                                              - 11 -
STATE OF RHODE ISLAND AND                                    PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        State v. Joel Najera.
                                     No. 2018-151-C.A.
Case Number
                                     (P2/16-926A)
Date Opinion Filed                   June 19, 2019
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Maureen McKenna Goldberg

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Bennett R. Gallo
                                     For State:

                                     Owen Murphy
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Camille A. McKenna
                                     Office of the Public Defender




SU‐CMS‐02A (revised June 2016)